DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11, 14, 15 and 16-18) in the reply filed on 12th September 2022 is acknowledged. The traversal is on the ground(s) that a search for the elected invention will necessarily include a search for the non-elected species. This is not found persuasive because Group I in the restriction is drawn to a clamping apparatus, search would be in the B23B 31/4046 area, Group II restriction is drawn to a process for clamping, where search is focused in the B23Q 2703/02 area and Group III restriction is drawn to a process for unclamping, where search is focused in the B23B 2270/09 area. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities:  
“outer cone faces for radial pressurisation” should read “outer cone faces for radial pressurization”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deprez et al. (US 4,198,066) in view of Lloyd (US 5,613,692).
Regarding claim 1, Deprez et al. discloses: An internal clamping arrangement (Abstract; see fig. 1) for clamping a plurality of workpieces (#10, see fig. 1), the internal clamping arrangement comprising: a base (see fig. 1; #10) with a clamping mandrel (#12, #16 that goes up until last clamping mandrel pointed by #24) oriented in a main extent direction (#19) and having a guide face (#12); at least two clamping sleeves (#22, #54) displaceable in the main extent direction (#22 will move in main extent direction #19 depending if on the clamping or unclamping position) and each having a clamping portion (#28) expandable by displacement (Column 4, lines 40-65), an outside (see fig. 2, where outside of #22 is pointed by #40) of each clamping portion having a clamping face (#40) for a respective one of the workpieces (see fig. 1, where #40 expands and contacts surface of workpiece #10 above it), the at least two clamping sleeves being pushed onto the guide face of the clamping mandrel (when #22 clamping mandrels are in the release position seen in fig. 1, the clamping mandrels #22 are pushed and contacting the guide face of clamping mandrel #12) from a direction (see annotated fig. below arrow) of a distal end (see annotated fig. below, where #22 clamping mandrels moved in the direction of the distal end and when in clamping position, will move the opposite direction) of the clamping mandrel.

    PNG
    media_image1.png
    676
    665
    media_image1.png
    Greyscale

Deprez et al. fails to directly disclose: and at least three piston chambers acting between the base and the at least two clamping sleeves and between the at least two clamping sleeves.
In the same field of endeavor, namely clamping devices, Lloyd teaches: and at least three piston chambers (#308, #310, #312; fig. 16) acting between the base and the at least two clamping sleeves (see fig. 16, where #308 is between base #142 and clamping sleeves #288) and between the at least two clamping sleeves (#310 piston chamber is between clamping sleeve #288 and #300 clamping sleeve).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping sleeves (#22) of Deprez et al. so that at least three piston chambers are acting between the base (#12 of Deprez et al.) and the at least two clamping sleeves (piston chamber will be added in the small portion seen in fig. 1 between the two sleeves #22 of Deprez et al.) and between the at least two clamping sleeves as taught by Lloyd in order to actuate the clamping mechanisms through a hydraulic fluid, which can hold a constant force on the clamping jaws and generate a high force needed to clamp a workpiece.

Regarding claim 2, the modified device of Deprez et al. substantially discloses the device of claim 1, the modified device of Deprez et al. further discloses: wherein the internal clamping arrangement has at least three clamping sleeves displaceable in the main extent direction (#22 clamping sleeves of Deprez et al. move in the main extent direction in axis #19), and at least three piston chambers (chambers #308, #310, #312) acting between the base and the at least two clamping sleeves (#308, #310 and #312 of Lloyd on between sleeves #22 of Deprez et al. and base #10 of Deprez et al.)and between the at least two clamping sleeves (#308, #310 and #312 of Lloyd on the small space between clamping sleeves #22 of Deprez et al.).
The modified device of Deprez et al. fails to directly disclose: and at least four piston chambers acting between the base and the at least three clamping sleeves and between the at least three clamping sleeves.
However, it would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping sleeves (fig. 1 has four clamping sleeves #22 of Deprez et al.) and the base (#10 of Deprez et al.) of the modified device of Deprez et al. so that a fourth piston chamber, identical to the piston chambers #308, #310, #312, is added to one of the clamping sleeves #22 in order to be able to actuate and control all four clamping sleeves #22 of Deprez et al. and preventing an unwanted expansion of a clamping sleeve that may affect the workpieces already clamped, if not in use.

Regarding claim 3, 4 and 5, the modified device of Deprez et al. substantially discloses claim 1, except Deprez et al. fails to directly disclose: wherein the at least three piston chambers are formed in portions by the at least two clamping sleeves; wherein at least one of the at least three piston chambers is peripherally delimited by the guide face of the clamping mandrel and by the at least two clamping sleeves; and further comprising fluid channels penetrating the clamping mandrel and opening into the at least three piston chambers through bores in the guide face.
In the same field of endeavor, namely clamping devices, Lloyd teaches: wherein the at least three piston chambers are formed in portions (piston chambers #308, #312, #310 are formed in portions as seen in fig. 16 and they’re by clamping sleeves #288) by the at least two clamping sleeves; wherein at least one of the at least three piston chambers is peripherally delimited by the guide face of the clamping mandrel and by the at least two clamping sleeves (piston chambers #308, #312 and #310 will be peripherally delimited by the guide face #12 of Deprez et al. and the two clamping sleeves #22 of Deprez et al.); and further comprising fluid channels (#307, #309, #311) penetrating the clamping mandrel (fluid channels penetrate mandrel #246 (also it will penetrate mandrel #12 of Deprez et al.)) and opening into the at least three piston chambers through bores in the guide face (fluid channels #307, #309, #311 open into the chambers #308, #310 and #312 through bores in guide face at #246).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the base (#10), the clamping sleeves (#22) and the clamping mandrel (#12, #16 that goes up until last clamping mandrel pointed by #24) of Deprez et al. so that the at least three piston chambers are formed in portions by the at least two clamping sleeves; wherein at least one of the at least three piston chambers is peripherally delimited by the guide face of the clamping mandrel and by the at least two clamping sleeves; and further comprising fluid channels penetrating the clamping mandrel and opening into the at least three piston chambers through bores in the guide face as taught by Lloyd in order to provide fluid channels on the base and body of the clamping mandrel for supplying the required and appropriate amount of fluid to actuate the clamping mechanism.

Regarding claim 6, the modified device of Deprez et al. substantially discloses claim 1, the
modified device of Deprez et al. further discloses: wherein each of the at least two clamping sleeves has a conical pressure face (see annotated fig. below of Deprez et al.) on an inside (see annotated fig. below of Deprez et al.) of the respective clamping portion, and the internal clamping arrangement further comprises outer cone faces (see annotated fig. below of Deprez et al.) for radial pressurisation of the conical pressure faces (Column 4, lines 47-52 of Deprez et al.).

    PNG
    media_image2.png
    271
    602
    media_image2.png
    Greyscale


Regarding claim 7, the modified device of Deprez et al. substantially discloses claim 6, the modified device of Deprez et al. further discloses: wherein the outer cone faces comprise an outer cone face (#32; see fig. 2 of Deprez et al.) stationary with respect to the base, and outer cone faces on the at least two clamping sleeves (see fig. 1, where the four sleeves have an outer cone face #32 of Deprez et al.).

Regarding claim 8, the modified device of Deprez et al. substantially discloses claim 1, the modified device of Deprez et al. further discloses: wherein the at least two clamping sleeves each have a sliding portion (#26 of Deprez et al.) with an inner side (see annotated fig. below of Deprez et al.) guided slidingly on the guide face of the clamping mandrel (inner side will slide in clamping mandrel #12 of Deprez et al.).

    PNG
    media_image3.png
    251
    360
    media_image3.png
    Greyscale

Regarding claim 9, the modified device of Deprez et al. substantially discloses claim 1, the modified device of Deprez et al. further discloses: wherein the at least two clamping sleeves are each formed in one piece (see fig. 2 of Deprez et al., where clamping sleeves #22 in fig. 1 are formed in one-piece and #26, #28 are one-piece).

Regarding claim 10, the modified device of Deprez et al. substantially discloses claim 1, the modified device of Deprez et al. further discloses: wherein the at least two clamping sleeves are identical to one another (see fig. 1 of Deprez et al., where clamping sleeves #22 are identical).

Regarding claim 11, the modified device of Deprez et al. substantially discloses claim 1, the modified device of Deprez et al. further discloses: wherein the guide face is cylindrical (#12 is a cylindrical hub; Column 3, line 45 of Deprez et al.).

Regarding claim 14, the modified device of Deprez et al. substantially discloses claim 3, the modified device of Deprez et al. further discloses: wherein the at least three piston chambers are formed as respective annular chambers (see fig.16 of Lloyd, where #308, #310, #312 piston chambers are annular mentioned in Column 19, lines 63-64 of Lloyd).

Regarding claim 15, the modified device of Deprez et al. substantially discloses claim 8, the modified device of Deprez et al. further discloses: wherein a recess (see annotated fig. below of Deprez et al.) for fluid guidance is provided on the inner side of each clamping sleeve, the recess being communicatively connected to one of the at least three piston chambers (modified device of Deprez et al. has the recess on annotated fig. below communicating with piston chambers #308, #310, #312 of Lloyd).

    PNG
    media_image4.png
    251
    369
    media_image4.png
    Greyscale


Regarding claim 16, the modified device of Deprez et al. substantially discloses claim 1, except Deprez et al. fails to directly disclose: wherein the at least three piston chambers and the at least two clamping sleeves are arranged in a proximal to distal direction along the clamping mandrel, a proximally-disposed one of the at least three piston chambers is peripherally delimited by the base and by a proximally-disposed one of the at least two clamping sleeves, and a distally-disposed one of the at least three piston chambers is peripherally delimited by the base and a distally-disposed one of the at least two clamping sleeves.
In the same field of endeavor, namely clamping devices, Lloyd teaches: wherein the at least three piston chambers (#308, #310, #312 of Lloyd are in proximal direction pointed by #246 to distal direction pointed by #265 of Lloyd) and the at least two clamping sleeves are arranged in a proximal to distal direction (clamping sleeves #22 of Deprez et al. are in arranged in proximal direction near #14 towards distal direction towards #20 of Deprez et al.) along the clamping mandrel, a proximally-disposed one (#312 proximally disposed piston chamber of Lloyd is delimited by base #12 of Deprez et al. and adjacent proximal clamping sleeve #22 of Deprez et al. seen in annotated fig. below) of the at least three piston chambers is peripherally delimited by the base and by a proximally-disposed one (see modified device of Deprez et al. in annotated fig. below) of the at least two clamping sleeves, and a distally-disposed one (#308 distally disposed piston chamber of Lloyd is delimited by base #12 of Deprez et al. and adjacent proximal clamping sleeve #22 of Deprez et al. seen in annotated fig. below) of the at least three piston chambers is peripherally delimited by the base and a distally-disposed one (see modified device of Deprez et al. in annotated fig. below) of the at least two clamping sleeves.

    PNG
    media_image5.png
    609
    804
    media_image5.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping sleeves (#22) and body (#12) of Deprez et al. so that the at least three piston chambers and the at least two clamping sleeves are arranged in a proximal to distal direction along the clamping mandrel, a proximally-disposed one of the at least three piston chambers is peripherally delimited by the base and by a proximally-disposed one of the at least two clamping sleeves, and a distally-disposed one of the at least three piston chambers is peripherally delimited by the base and a distally-disposed one of the at least two clamping sleeves as taught by Lloyd in order to actuate the clamping mechanisms through a hydraulic fluid, which can hold a constant force on the clamping jaws and generate a high force needed to clamp a workpiece.

Regarding claim 17, the modified device of Deprez et al. substantially discloses claim 11, the modified device of Deprez et al. further discloses: further comprising a stop cap (see annotated fig. below of Deprez et al.) disposed at the distal end of the clamping mandrel.

    PNG
    media_image6.png
    384
    531
    media_image6.png
    Greyscale

Regarding claim 18, the modified device of Deprez et al. substantially discloses claim 17, the modified device of Deprez et al. further discloses: further comprising a spacer sleeve (see annotated fig. below of Deprez et al.) pushed onto the clamping mandrel and forming a stop (see annotated fig. below, where spacer sleeve forms a stop that has #52 against workpiece #10 of Deprez et al.) for an immediately adjacent one of the at least two clamping sleeves or for a workpiece (see annotated fig. below, where clamping sleeve abuts #52 and #52 abuts workpiece #10 and is adjacent to one clamping sleeve #22 of Deprez et al.).

    PNG
    media_image7.png
    628
    472
    media_image7.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peter et al. (US 2755093) teaches a clamping means with rings that act to clamp a workpiece inwardly similar to the internal clamping device for clamping workpieces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722